Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to communications filed March 1st, 2022. Claims 11-22 are currently pending in this application.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 3, filed March 1st, 2022, with respect to objections to the specifications have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 6 paragraphs 4-5, filed March 1st, 2022, with respect to rejections of claims 14, 15, 21, and 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) of claims 14, 15, 21, and 22 have been withdrawn. 
Applicant’s arguments, see page 7 paragraph 1, filed March 1st, 2022, with respect to rejections of claims 11-22 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 of claims 11-22 have been withdrawn.

Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 11 and its dependent claims 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 22 are in condition for allowance for inclusion of limitations:
the segments are arranged in the circumferential direction such that the magnetic poles of adjacent segments, which are adjacent to one or more central segments, are rotationally offset in a first angular direction in relation to the magnetic poles of the one or more central segments, the magnetic poles of segments which outwardly adjoin the adjacent segments are rotationally offset in a second angular direction that is counter to the first angular direction, and 
the magnetic poles are arranged in three or more different angular positions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834